DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed September 23, 2022 in response to PTO Office Action mailed June 29, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, no claims have been amended. No claims have been canceled. Claims 18-20 have been added. As a result, claims 1-20 remain pending in this application.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.
In response to the rejection of claims under 35 USC 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the Applicant argues that the specification provides support to the claims by reducing overall space of a storage pool to forego replacing failed storage device in the storage pool. However, here it is noted that merely providing spare space will not prevent data loss in case of further disk failure once threshold numbers of disk failures as claimed and explained in the disclosure. Here it is noted that the claims recite the limitation “storage pool” and according to current specification, fig. 2 and related description, the storage pool 200 for example comprises 10 disks (210-1 to 210-10) with RAID-5 configuration. Now according to claim when storage pool fails and it is determined that one disk is failed (which is the threshold for RAID-5), the system checks if redundancy of the “storage pool” can be increased or not and if there is a spare space (either it is available or it is created as the applicant argues with respect to fig. 4), then the system determines that the redundancy of the “storage pool” can be increased and therefore even if there is a failure in the disk, there will be no data loss. However, it is noted that the “storage pool” 200 as described in fig. 2 initially has 10 disks with RAID-5 configuration and if disk 210-10, for example fails, then according to the claimed limitation, it is determined that the storage pool is failed and also threshold numbers of disk also failed. Now the system checks if the redundancy of the “storage pool” can be increased or not. If the redundancy of the “storage pool” can be increased (e.g., if the spare space is available or it is created by moving one of the RAID array group), then the storage pool is safe from additional disk failure. However, when disk 210-10 fails all disk array groups (220-1, 220-2 and 220-3) will also loose their data stored in disk 210-10 and also the spare pool 230 will also loose the storage space of disk 210-10. As described with respect to fig. 4, by moving data from one of the RAID disk groups for example, 220-3 to another disk array group 220-2 will create the spare space, but will not recover data loss because of failure of disk 210-10. Since all disk array groups will lose data stored in failed disk 210-10, the spare space will provide temporary storage for new data, but will not prevent data loss in case of further disk failure. By creating new disk array group without failed disk, may prevent data loss for newly created disk array group, if reconfigured, but the “storage pool” which includes old disk array groups 220-1, 220-2, which will lose data in case of further disk failure. Thus, the claimed limitation “increasing the redundancy of the storage pool to prevent future disk failure after threshold number of disk failure” is not supported by the specification. By creating spare space may temporarily provide storage space for new data being stored, but there will loss data from disk array groups 220-1 and 220-2 in case of future disk failure. Thus, the Applicant’s arguments are not persuasive and therefore the rejection of the claims is maintained. The newly added claims do not cure the deficiency as described in the rejection of the claims 1-17 and therefore the newly added claims are also rejected under same rationales as applied to claims 1-17. 
As noted in conclusion section of prior arts of record, which teach providing spare space in case of disk failure teach similar method of providing temporary storage space when one disk fails and need not be replaced immediately, but will not prevent data loss in case of further disk failure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “if it is detected that a storage pool fails, determining a number of failed storage devices in the storage pool; if it is determined that the number reaches a threshold number, determining whether redundancy of the storage pool can be increased, the redundancy indicating the number of failed storage devices allowed without causing data loss in the storage pool”, does not reasonably provide enablement for “if it is determined that the redundancy of the storage pool can be increased, adjusting at least part of a storage space for storing user data of the storage pool to a spare space of the storage pool to store data in a storage device that fails in the future”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The disclosure claims incrementing redundancy to tolerate a future storage device failure as underlined the claimed limitation above. However, it is unclear how the redundancy is increased from the description provided in the specification. It is understood from the flowchart of fig. 3 and its related explanation in the specification that first it is determined that if a storage device is failed, then it is determined if threshold number of storage devices are failed and then it is determined if the redundancy can be increased or not. Based on the flowchart it is understood that when the threshold numbers of storage devices in the storage system fails, the function of increasing the redundancy is performed so that a future storage device failure can be tolerated by providing the spare space. To explain the invention, the disclosure provides explanation using figures 1 and 2. As per description (fig. 1), the storage system includes N storage devices (130-1 to 130-N) with user space to store data 140 and spare space 150. Similarly, fig. 2 shows 10 storage devices (210-1 to 210-10) with three array groups (220-1, 220-2, 220-3) to store user data and spare group 230 to store data in case of storage device failure. It is further explained that storage device 210-10 fails with RAID-5 configuration and if the threshold is 1 then the system performs redundancy increasing function by replicating data of one of the array groups to other array groups to provide spare space so that future storage device failure can be tolerated without data loss. Here it is unclear that how future storage device can be tolerated because the system is configured using RAID-5 and it can only tolerate one storage device failure, which already is happened e.g., storage device 210-10 is failed. It is unclear which array group is now selected to be replicated out of three array groups 220-1, 220-2 and 220-3? If storage device 210-10 failed, the data from all three array groups must be reconstructed in the spare space 230 and the system will not tolerate any further storage device failure if failed storage device 210-10 is not replaced by new storage device. Thus, one having ordinary skill in the art would not be able to make or use the invention based on the explanation provided in the specification, because the process of increasing the redundancy after threshold number of failure in storage devices will not provide further redundancy for data loss. Since threshold number of storage devices are already failed (e.g., 1 for RAID-5 and 2 for RAID-6), the spare space will be used for reconstructing data from the failed storage device 210-10 and if another storage device fails, the data stored will be lost. Thus, the process of increasing the redundancy after threshold number of storage device failure will not provide further redundancy for data loss and therefore one having ordinary skill in the art would not be able to make or use the invention as claimed and disclosed. The disclosure fig. 4 further discloses the process of creating spare space by selecting a target array group and replicating data from the target group to another group and releasing the space occupied by the target group. The array group with smallest storage space occupied is selected as target array group and the data is replicated from the target array group to create free space, however it is unclear whether the free space created will be enough free space to tolerate future storage device failure or not. Thus, as noted above, one having ordinary skill in the art would not be able to make and/or use the invention as described in the specification and as claimed because once threshold number of storage devices are failed and even if there is free spare space, the storage system will not be able to tolerate the future storage device failure without data loss.
It is also noted that MPEP §§ 2164.01(a) and 2164.04, 35 USC 112(a) rejection requires explain why the specification is not enabling, applying the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. 
However, as explained above, the disclosure requires the conditions to occur before the function of adjusting the storage space to create spare space is performed. However, as explained above, once it is determined that threshold numbers of storage devices failed, there is no way of preventing data loss in case of future failure of the storage device. The specification gives an example (figs. 1 and 2) with N or 10 disks with RAID-5 or RAID-6 configuration and for RAID-5, the threshold is 1 and for RAID-6 the threshold is 2 and the system is configured with three array groups and a spare group and it will be readily apparent to one having ordinary skill in the art that once one disk fails in case of RAID-5 or two disks fails in case of RAID-6 (e.g., as explained fig. 3 and claimed in independent claims), it is checked whether the redundancy of the storage pool can be increased and based on the decision the process of increasing is performed. Since, already threshold numbers of disks failed, the first step should be to reconstruct the data lost because of failure of the disk (for example disk 210-10 as noted in the description). Since three array groups 220-1, 220-2 and 220-3 all share the lost disk 210-10, the data lost for all three array groups must be reconstructed using the spare space 230 and the process of reconstructing the data lost will not be able to tolerate any further disk loss. Thus, the limitation “adjusting at least part of storage space for storing user data of the storage pool to a spare space of the storage pool to store data in a storage device that fails in the future” after the detection of threshold number of disk failure is not enabled.
Thus, based on above ambiguities and lack of enablement of claimed limitation “if it is determined that the number reaches a threshold number, determining whether the redundancy of the storage pool can be increased…a storage device that fails in the future” no proper prior art rejection is applied. However, Paleologu et al. (US 2014/0281692) par. [0073] teaches when one of the four storage devices storing virtual disk fails, the data is reconstructed by spreading the data to remaining three disks. Paleologu, par. [0086] further teaches that the space is reserved for the reconstruction or it can be dynamically reserved to ensure to avoid data loss because of failure of the disk. Fuji et al. (US 2020/0285551) par. [0136] teaches determining whether threshold number of disk drives failed and rebuilding the data lost. Abali et al. (US 2009/0177918) also teaches adjusting the storage capacity of the disks once there is failure, however does not teach providing protection for the storage device that fails in future once the threshold number of disks fail. Pudipeddi et al. (US 2007/0143563) teaches a method of adjusting the partition of the disks to provide spare space for new partition but does not teach adjusting based on the failure of the disk. Kidney (US 2016/0253250) teaches a system with multiple disks configured as RAID-5 and allocates part of the space for user data and when one of the disk fails, reconstructs the data in unallocated space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138